In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00049-CV



       HOLCOMB RESOURCES, INC., Appellant

                           V.

        OAKHOLLOW GROUP, LTD., Appellee




        On Appeal from the 348th District Court
                Tarrant County, Texas
            Trial Court No. 348-300454-18




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION

        Holcomb Resources, Inc., filed a notice of appeal in this matter on April 20, 2021. The

appellate record was due to be filed with this Court on or before May 21, 2021. Both the Tarrant

County District Clerk1 and the court reporter who recorded the trial court proceedings in this

matter informed our clerk’s office that no payment and no arrangement for payment for the

record’s preparation had been made by Holcomb.

        Holcomb is not indigent and is, therefore, responsible for payment of the fees related to

preparation of the appellate record. See TEX. R. APP. P. 20.1; 35.3(a)(2), (b)(3); 37.3(b), (c). By

letter dated June 1, 2021, and pursuant to Rules 37.3 and 42.3 of the Texas Rules of Appellate

Procedure, we notified Holcomb of this defect and provided it an opportunity to cure it. Further,

we warned Holcomb that, if we did not receive an adequate response to our defect letter within

ten days of the date of the letter, this appeal would be subject to dismissal for want of

prosecution. See TEX. R. APP. P. 37.3(b), (c); 42.3(b).




1
Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                       2
       We have received no communication from Holcomb responsive to our June 1

correspondence.    Consequently, this appeal is ripe for dismissal.   Pursuant to Rule 37.3,

subsections (b) and (c), and Rule 42.3(b), we dismiss this appeal for want of prosecution. See

TEX. R. APP. P. 37.3(b), (c); 42.3(b).




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        July 1, 2021
Date Decided:          July 2, 2021




                                              3